Citation Nr: 1550971	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-14 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease, for accrued benefits purposes.

2.  Entitlement to service connection for hypertension, for accrued benefits purposes.

3.  Entitlement to service connection for lung and respiratory disorders, to include pneumonia, chronic obstructive pulmonary disease (COPD) and emphysema, for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to non-service-connected death pension benefits.

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had service with the New Philippine Scouts from May 1946 to February 1949.  He died in November 2011 and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the RO in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served with the New Philippine Scouts from May 1946 to February 1949, in support of the U.S. Army.

2.  The Veteran died in November 2011; the death certificate lists the immediate cause of death as septic shock that was due to ventilator-assisted pneumonia (VAP).  Underlying causes were exacerbation of COPD with pulmonary insufficiency.  Ileus secondary to sepsis was listed as a condition significantly contributing to the death. 
 
3.  At the time of his death, the Veteran had pending claims for service connection for heart disease, lung and respiratory disorders, and hypertension, that had not been finally adjudicated.

4.  The appellant filed her claim for accrued benefits in September 2012, within one year of his death.

5.  For purposes of accrued benefits, the Veteran's diagnosed heart disease, lung and respiratory disorders, and hypertension did not have their clinical onset in service and they are not otherwise related to active duty.  There is no injury or disease in service to which the Veteran's heart disease, lung and respiratory disorders, and hypertension could be related by competent medical opinion evidence. 

6.  At the time of the Veteran's death, service connection had not been established for any disability; the Veteran's terminal lung conditions did not begin until many years after service separation. 

7.  The weight of the competent and probative evidence does not establish that any of the terminal conditions had its onset in service, that cardiac disease or hypertension became manifest to a compensable degree during the one-year period following the Veteran's discharge from service, or that his death was otherwise attributable to an in-service disease, injury, or event. 

8.  The Veteran's Philippine service does not qualify as requisite service to provide eligibility to the appellant for VA non-service-connected death pension benefits. 


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the criteria for service connection for 
heart disease, hypertension, and lung and respiratory disorders have not been met.  38 U.S.C.A. §§ 107, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

3.  The criteria for eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The appellant was provided with pre-adjudication notice in September 2012, prior to the July 2013 decision on appeal.  Additional notice was provided in letters dated in October 2012 and January 2013.  The appellant has received all required notice and has had a meaningful opportunity to participate effectively in the development and adjudication of her claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, she has not made any pleading or allegation of insufficient VCAA notice or shown that any such deficiency is unduly prejudicial, meaning outcome determinative of her claims.  As the pleading party, she, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claims.  All available evidence has been obtained.  the Board notes that in adjudicating the appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death may be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Evidence of record includes lay statements by the Veteran and the appellant, and post-service private treatment records.  The appellant has also submitted personal statements and a copy of the Veteran's death certificate.

It appears the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC).  (See December 2009 and April 2012 NPRC responses).  In September 2011, the RO notified the Veteran about the missing STRs and furnished a form to reconstruct them.  In his October 2011 response, he did not provide adequate information to warrant another search for STRs.  The appellant has stated that no additional records are available.  See her March 2013 statement.  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  VA has fulfilled its duty to assist in locating the STRs.

VA's duties to notify and assist are not applicable to the claim for non-service-connected pension benefits.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to Veteran status.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

Briefly, the Board acknowledges the recent holding of the Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014), which found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the Veteran's service.  In this case, unlike in Tagupa, the Veteran has verified military service with the New Philippine Scouts.  As such, the current case is distinguishable from Tagupa, and the Board concludes that a remand for further verification would serve no useful purpose.

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46   (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

A VA medical opinion was not obtained in connection with the current claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

However, the duty to provide an examination or obtain a medical opinion is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.

In this instance, evidence of an in-service event, injury, or disease is not shown to trigger VA's duty to provide an examination.  See id.; Waters, 601 F. 3d at 1278. The Veteran and the appellant are competent to report readily observable symptoms and their reports have been considered.  However, neither has identified any in-service event, injury, or disease, to which the current claimed conditions could possibly be related.  The McLendon element of an in-service event, injury, or disease has not been satisfied.  VA is not obliged to provide an examination for this claim, even under its heightened duty to assist obligations. Id.; Cromer, supra.; 38 C.F.R. § 3.159(d). 

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Accrued Benefits

The appellant contends that she is entitled to accrued benefits, essentially asserting that during the Veteran's lifetime, service connection should have been awarded for heart disease, hypertension, and lung and respiratory disorders (to include pneumonia, COPD, and emphysema).

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2015); 38 C.F.R. § 3.1000(a) (2015); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claims, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In Jones v. West, the United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) concluded that for a surviving spouse to be entitled to accrued benefits, a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit Court explained that a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id., at 1300. 

An accrued benefits claim is, under the law, derivative of, but separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided. 

An application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c) (2015).  These claims were timely filed, as the appellant filed her application for accrued benefits in September 2012, within one year of the Veteran's death.

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2015).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2015); see also 38 C.F.R. §§ 20.1103, 20.1104 (2015).  

After a review of the evidence of record, the Board finds that the evidence shows that at the time of his death, the Veteran had pending claims for service connection for heart disease, lung and respiratory disorders, and hypertension, and his claims had not yet been "finally adjudicated" as defined by governing regulation.  38 C.F.R. §§ 3.160(d), 3.1000(d)(5).  The Board will therefore consider the merits of the accrued benefits claims. 

The evidence of record, including the Veteran's sworn statement, reflects that he served in the New Philippine Scouts from May 1946 to February 1949, while such forces were in the service of the U.S. Army.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, certain chronic diseases, including cardiovascular-renal disease, including hypertension, and endocarditis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active military service.  The chronic diseases subject to presumptive service connection do not include pneumonia.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2015). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the evidence reflects that during his lifetime, the Veteran had diagnoses of COPD, emphysema, pneumonia, hypertension, hypertensive arteriosclerotic cardiovascular disease, and congestive heart failure.  See private medical records from Veterans Memorial Medical Center dated from 2010 to 2011.

Resolution of this appeal turns on whether these diagnosed conditions are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314   (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). 

As noted, STRs are unavailable since they were likely destroyed in a 1973 fire. VA has heightened duties to explain its findings and conclusions when the Veteran's STRs have been destroyed.  See O'Hare, 1 Vet. App. at 365.  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer, 19 Vet. App. at 215.

The appellant contends that service connection is warranted for these claimed conditions.  The medical and lay evidence indicates that the Veteran was first diagnosed with these claimed conditions many years after service.  She has not identified an event, injury, or disease incurred in service to which the Veteran's  diagnosed COPD, pneumonia, hypertension, hypertensive arteriosclerotic cardiovascular disease, and congestive heart failure may be related.  She does not otherwise assert a continuity of symptomatology beginning in service.  The record is wholly absent of lay or medical evidence indicating that the Veteran had symptoms manifesting in service or otherwise showing an in-service event, injury, or disease to which the current COPD, pneumonia, hypertension, hypertensive arteriosclerotic cardiovascular disease, and congestive heart failure may be related.  38 C.F.R. §§ 3.102, 3.303.

For the above stated reasons, the preponderance of the evidence is against the claims of service connection for heart disease, hypertension, and lung and respiratory disorders (to include pneumonia, COPD, and emphysema).  The benefit-of-the-doubt doctrine is therefore not helpful to the appellant; even under VA's heightened obligation to consider it in the absence of STRs.  The claims for service connection for accrued benefits purposes must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, supra.

Service Connection for Cause of Death

VA death benefits are payable to the surviving spouse of a Veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

As noted above, the Veteran served in the New Philippine Scouts during World War II.  He was not a prisoner of war.  See his September 2011 claim.

The appellant submitted statements that her husband had many illnesses which she attributed to his military service, and that his terminal septic shock, pneumonia, COPD, and ileus secondary to sepsis were all related to service.

As noted above, the Veteran's STRs are unavailable.  Although the Veteran reported post-service treatment at Ballesteros District Hospital, that facility has indicated that there are no available medical records pertaining to the Veteran.

Post-service medical records are negative for any of the terminal conditions for decades after service.

Private medical records from Perez Memorial District Hospital reflect that the Veteran was treated for COPD, emphysema, congestive heart failure, hypertension, and hypertensive cardiovascular disease in 2009.

Private medical records from Veterans Memorial Medical Center (VMMC) dated from 2010 to 2011 reflect treatment for COPD, pneumonia, hypertension, hypertensive arteriosclerotic cardiovascular disease, and congestive heart failure.  

The evidence reflects no medical evidence of hypertension, a lung disorder, heart disease, or ileus, after service until 2009.  He was hospitalized on several occasions at VMMC during 2010 and 2011.  These medical records reflect treatment decades after service for the above conditions.  He was admitted in February 2010 for COPD, community acquired pneumonia, and acute tracheobronchitis.  He was also diagnosed with heart disease.  Terminal medical records show that the Veteran died in November 2011 with final diagnoses of septic shock secondary to HAP, late onset, acute respiratory failure secondary to COPD, reactive ileus secondary to sepsis, and upper gastrointestinal bleeding secondary to stress gastritis.

The Veteran's death certificate lists the immediate cause of death as septic shock that was due to ventilator-assisted pneumonia.  Underlying causes were exacerbation of COPD with pulmonary insufficiency.  Ileus secondary to sepsis was listed as a condition significantly contributing to the death. 

There is no competent medical evidence of record of a nexus between the Veteran's terminal conditions and any injury or disease during active duty service, and no evidence of hypertension or heart disease within the first post-service year.  In addition, there is no evidence of a pulmonary injury or disease during the Veteran's active service to which medical opinion could relate the Veteran's terminal lung conditions.

The only other evidence in the record concerning the etiology of the cause of the Veteran's death is the appellant's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428   (2011).  However, determining the cause of death is not capable of lay observation and falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, service connection for the cause of the Veteran's death is denied.

Non-Service-Connected Death Pension benefits

Records on file show that the Veteran was married to the appellant when he died in November 2011.  

VA law provides that non-service-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA non-service-connected death pension benefits, in part, the claimant must be the spouse of a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is recognized service for certain VA purposes of compensation benefits but not for pension benefits under Chapter 15.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As such, the law provides that non-service-connected pension benefits are not available to an individual who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army, or to his surviving spouse.  See id. 

A Philippine veteran is limited by law to the award of a defined set of benefits. Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  38 U.S.C.A. §§ 107(a), 1521; 38 C.F.R. §§ 3.40, 3.41.  This provision does not apply to officers who were commissioned in connection with the administration of section 14 of Public Law No. 190, 79th Congress (Act of Oct. 6, 1945).  All enlistments and re-enlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, because it constituted the sole authority for such enlistments during that period.  38 C.F.R. § 3.40(b). Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203.

In this case, the threshold question for entitlement to non-service-connected death pension benefits is whether the Veteran had qualifying service. The record, including the Veteran's sworn statements, reflects that he served with the New Philippine Scouts in support of the United States Army from May 1946 to February 1949.  As detailed above, service in the Philippine Scouts after October 6, 1945, is not wartime service for the purposes of 38 C.F.R. § 3.40 and, therefore, such service does not make the appellant eligible for non-service-connected death pension benefits.  There is no legal basis upon which to establish basic eligibility for non-service-connected death pension benefits.

The Board notes that in a March 2010 decision, the RO granted entitlement to a one-time payment from the "Filipino Veterans Equity Compensation Fund" (FVEC Fund) American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The requirements for eligibility for payment from the FVEC Fund differ from those required for non-service-connected death pension benefits.  As such, the grant of these benefits does not dictate eligibility to non-service-connected death pension benefits.

The basic eligibility criteria for establishing entitlement to death pension benefits have not been met and the claim must be denied.  In sum, the Veteran's service is not qualifying service for the purpose of non-service-connected death pension benefits.  Accordingly, the appellant also is not entitled to special monthly death pension benefits, which are paid to individuals receiving non-service-connected death pension benefits and meeting additional disabling criteria.  38 U.S.C.A. §§ 107, 1541 (West 2014).

Because VA non-service-connected death pension benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable to this claim.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).
ORDER

Service connection for heart disease for the purpose of accrued benefits is denied.

Service connection for hypertension for the purpose of accrued benefits is denied.

Service connection for lung and respiratory disorders (to include pneumonia, COPD, and emphysema) for the purpose of accrued benefits is denied.

Service connection for the cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension benefits is denied.




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


